Citation Nr: 1710473	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  13-34 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether a March 1953 rating decision, which denied entitlement to service connection for residuals of wounds to the head and neck, to include traumatic brain injury (TBI), migraine headaches, and cervical spine, should be revised on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to November 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified before a Veterans Law Judge (VLJ) in July 2013.  At that hearing, he withdrew the claims of entitlement to an earlier effective date for the grant of service connection for residuals of traumatic brain injury, migraine headaches, and cervical spine arthritis, but pursued the issue of whether there was CUE in a March 1953 rating decision which denied service connection for residuals of a head and neck injury.  The Board, in October 2013, dismissed the earlier effective date claims and remanded the CUE claim for a statement of the case (SOC).  A November 2013 SOC was issued and the claim was returned to the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VLJ who administered the July 2013 hearing has now retired from the Board.  The Veteran was then afforded a hearing before the undersigned VLJ in March 2015. 

In April 2015, the Board reviewed the case and dismissed the appeal, based on a determination that the claim had been subsumed by a final Board decision in October 1983 which denied on the merits the issue of entitlement to service connection for shell fragment wound residuals to the head and neck.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court issued a Memorandum Decision that vacated the Board's April 2015 action and remanded the case back to the Board for further consideration.  The July 2016 Memorandum Decision held that the Board in April 2015 erred in finding that the October 1983 Board decision subsumed the March 1953 RO decision.  Specifically, the October 1983 Board decision did not reject the substance of the Veteran's CUE challenge to the March 1953 RO decision, and thus there was no Board decision that subsumed the 1953 RO decision.

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in August 2016, the Veteran granted a power-of-attorney in favor of an attorney with regard to the claim on appeal.  The Veteran's current representative has submitted written argument on his behalf and represented him before the Court.  The Board recognizes the change in representation.
This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  In a March 1953 VA rating decision, the issue of entitlement to service connection for residuals of wounds to the head and neck was denied.  A July 1953 rating decision continued the denial.  The Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement.

2.  The March 1953 rating decision that denied entitlement to service connection for residuals of wounds to the head and neck did not contain an outcome-determinative error in applying the law extant at that time to the facts that were before the adjudicator.






CONCLUSIONS OF LAW

1.  The March 1953 VA rating decision that denied entitlement to service connection for residuals of wounds to the head and neck, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The criteria to establish CUE in the RO's March 1953 decision denying service connection for residuals of wounds to the head and neck have not been met.  38 U.S.C.A. §§ 5109A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his claim.  The Court has held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who chairs a hearing must fulfill two duties in order to comply with the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties are the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the March 2015 hearing, the undersigned identified the issue on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).  Moreover, no objections to the manner of the conduct of the hearing have been raised by the Veteran or his representative.  Therefore, the Board may adjudicate the claim based on the current record.

RO decisions that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a); 38 U.S.C.A. § 5109A.  The Court has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).

Judicial precedent has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has further stated that a CUE is a very specific and a rare kind of "error." It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 313 (en banc).

An assertion of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

A review of the evidence indicates that the Veteran initially filed a claim for compensation benefits that was received on December 3, 1952.  He specifically requested service connection for residuals of shrapnel wounds to the head and neck, as a result of injury occurring on August 21, 1951.  (He also sought service connection for "chest wound, small arms fire" which he sustained in October 1951.  Service connection with a 30 percent disability evaluation for the respiratory and nerve impairment arising from this injury was established in the March 1953 rating action.)  

In connection with his claim, a VA examination was conducted on February 5, 1953.  At that time, the Veteran did not identify any symptoms as a result of the in-service head and neck injury.  The skin examination at that time showed no residual scars of the head or neck, and the musculature examination noted no evidence of impairment.  Following a review of the evidence in the file at the time, the examiner rendered no diagnoses in regards to the Veteran's claimed conditions.  Likewise, the report of the examination conducted in connection with the Veteran's separation from service revealed the head and neck were normal on clinical evaluation.  As such, the rating decision dated March 23, 1953, denied service connection for residuals of wounds (erroneously labeled as gunshot wounds) to the head and neck as the medical evidence or record failed to indicate that disabilities existed in association with his military service.  

The Veteran was notified of this decision in correspondence dated March 25, 1953.  In a statement received from the Veteran on March 31, 1953, he indicated that it was his intent to claim service connection for shrapnel wounds and not gunshot wounds.  The Veteran also indicated that he had neck pains and headaches as a result of in-service injury.  If new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim."  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  VA is required to provide a "directly responsive" determination as to whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  See Mitchell v. McDonald, 27 Vet. App. 431, 437 (2015); see also Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014).  Another examination was completed on April 14, 1953 in conjunction with these complaints.  Although diagnoses included head and neck residuals, the examiner noted that physical examination of the head and neck showed no scars, all motions of the head and neck were normal in extent, and neurological examination was negative.  Based on the examination findings, the previous denial was upheld by way of a July 1953 rating decision, as there was no evidence of any disability associated with an in-service shrapnel injury.  The Veteran was notified of each decision and did not appeal.  Consequently each of those decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The Veteran's theory of CUE is that the RO in March 1953 denied his head and neck claim despite evidence in his service records that showed that he suffered a head and neck injury during service as a result of a shrapnel blast, because the RO incorrectly found that he sought service connection for a gunshot wound to the head and neck and found a lack of evidence of any head and neck gunshot wounds.  The Veteran contends that if the RO had correctly understood his claim to be for shrapnel wounds to his head and neck, his claim for service connection, even if warranting merely a noncompensable rating, would have been granted based on the evidence showing that he suffered shrapnel wounds to his head and neck. 

After reviewing the record, the Board finds that the Veteran's claim of CUE must be denied.  There is no error in the March 1953 rating decision, based on the record and the law that existed at the time the decision was made, such that reasonable minds could not differ as to whether, had the error not been made, the outcome would have been manifestly different.  The Veteran contends that the rating decision erroneously referred to residuals of gunshot wound to the head and neck instead of residuals of shrapnel wounds to head and neck.  And as a result, the Veteran's claim was denied because it was found that there were no gunshot residuals to the head and neck.  The Board notes, there is currently no dispute that the Veteran received shrapnel wounds to his head and neck on August 21, 1951.  The Board finds, however, that although the Veteran reported neck pain and headaches, at the time of the March 1953 rating decision, there was no disability noted of the neck and head medically linked to the in-service shrapnel injury.  Under the regulations in effect at the time of the RO's March 1953 decision, service connection was warranted for any disability diagnosed after discharge from war or peacetime service when all of the evidence, including lay evidence and all evidence pertinent to the circumstances of service, established under the usual rules, including resolution of reasonable doubt in the claimant's favor, that the disability was incurred in service.  38 C.F.R. § 3.78 (1953); see also 38 U.S.C. §§ 471, 700, 701 (1953).  Applying the regulations pertaining to service connection in effect at the time of the decision to the facts does not compel an award of service connection; the RO's determination did not constitute an undebatable error about which reasonable minds could not differ, since there was a reason to question whether the Veteran had any disability/disease at the time arising from this wound.  

For the foregoing reasons, it cannot be said that the RO's denial of service connection for wound residuals to the head and neck in its March 1953 decision contained an outcome-determinative error in applying the law extant at that time to the facts that were before the adjudicator.  The motion alleging CUE in the March 1953 rating decision must therefore be denied.  The benefit-of-the-doubt rule is not for application.  

ORDER

The March 1953 rating decision which denied service connection for residuals of wounds to the head and neck to include TBI, migraine headaches, and cervical spine did not contain CUE, and the appeal is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


